—Appeal from a decision of the Unemployment Insurance Appeal Board, filed June 3, 1998, which, inter alia, ruled that claimant was disqualified from receiving unemployment insurance benefits because he voluntarily left his employment without good cause.
Claimant, employed as head mail and supply clerk, accepted the employer’s offer of an early retirement incentive package. Testimony at the hearing established that in addition to three years longevity credits toward claimant’s pension, negotiations resulted in a further incentive of a one-year contract performing essentially the same duties under the same supervisor. The Unemployment Insurance Appeal Board ruled that claimant voluntarily left his employment without good cause and charged him with a recoverable overpayment of benefits. We *779affirm. Participating in an early retirement incentive program when there is continuing work available does not constitute good cause for leaving one’s employment (see, Matter of Slezak [Commissioner of Labor], 252 AD2d 644; Matter of Joseph [Sweeney], 246 AD2d 944). To the extent claimant disagreed with the circumstances surrounding his acceptance of the retirement incentive, this created a credibility issue for resolution by the Board (see, Matter of Williams [New York City Gen. Servs.—Commissioner of Labor], 256 AD2d 792). Inasmuch as substantial evidence supports the Board’s decision, it will not be disturbed.
Mikoll, J. P., Yesawich Jr., Peters, Spain and Mugglin, JJ., concur. Ordered that the decision is affirmed, without costs.